Case: 2:14-cr-00127-ALM-CMV Doc #: 1698 Filed: 01/19/21 Page: 1 of 2 PAGEID #: 19871




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 CLIFFORD L. ROBINSON,
                                               CASE NO. 2:20-CV-5611
        Petitioner,                            CRIM. NO. 2:14-CR-127(16)
                                               CHIEF JUDGE ALGENON L. MARBLEY
        v.                                     Magistrate Judge Chelsey M. Vascura

 UNITED STATES OF AMERICA,

        Respondent.

                                     OPINION AND ORDER

        On November 5, 2020, the Magistrate Judge issued a Report and Recommendation

 pursuant to Rule 4(b) of the Rules Governing Section 2255 Proceedings, recommending that the

 Motion to Vacate under 28 U.S.C. § 2255 be dismissed. (ECF No. 1683.) Petitioner has filed an

 Objection to the Magistrate Judge’s Report and Recommendation. (ECF No. 1689.)

        Petitioner again argues that he should not have been convicted on the charge of murder in

 aid of racketeering under 18 U.S.C. § 1959(a)(1). However, claims of insufficiency of the

 evidence may not be considered in a motion under 28 U.S.C. § 2255. United States v. Matsa,

 No. 2:15-cv-700, 2:09-cr-297, 2017 WL 4469120, at *11 (S.D. Ohio Oct. 6, 2017) (citing Scott

 v. Morrison, 58 App’x 602, 603 (6th Cir. 2002) (other citations omitted). Moreover, the United

 States Court of Appeals for the Sixth Circuit has already rejected the same arguments that

 Petitioner raises here. United States v. Ledbetter, 929 F.3d 338, (6th Cir. 2019).

        Pursuant to 28 U.S.C. § 636(b), this Court has conducted a de novo review. For these

 reasons and for the reasons detailed in the Magistrate Judge’s Report and Recommendation,

 Petitioner’s Objection (ECF No. 1689) is OVERRULED. The Report and Recommendation
Case: 2:14-cr-00127-ALM-CMV Doc #: 1698 Filed: 01/19/21 Page: 2 of 2 PAGEID #: 19872




 (ECF No. 1683) is ADOPTED and AFFIRMED. The Motion to Vacate (ECF No. 1679) is

 DISMISSED.

        Pursuant to Rule 11 of the Rules Governing Section 2255 Proceedings, the Court now

 considers whether to issue a certificate of appealability. 28 U.S.C. § 2253(c)(1) (requiring a

 habeas petitioner to obtain a certificate of appealability in order to appeal.) When a claim has

 been denied on the merits, a certificate of appealability may issue only if the petitioner “has

 made a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To

 make a substantial showing of the denial of a constitutional right, a petitioner must show “that

 reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

 been resolved in a different manner or that the issues presented were ‘adequate to deserve

 encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting

 Barefoot v. Estelle, 463 U.S. 880, 893, n.4 (1983)). This Court is not persuaded that reasonable

 jurists would debate the dismissal of this action.

        The Court therefore DECLINES to issue a certificate of appealability.

        IT IS SO ORDERED.

                                               ____________________________________
                                               ALGENON L. MARBLEY
                                               CHIEF UNITED STATES DISTRICT JUDGE
